Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-9, 12-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawashima et al (US 4940447) in view of Crump et al (US 2016/0356365 A1).

Regarding claim 1, Kawashima et al teaches a sealed tensioner (Kawashima et al, column 2 line 57, column 5 lines 1-6 with oil seal 8) comprising: 
	a body (cylinder case 1) including a high pressure chamber (pressure chamber 3)(Kawashima et al, column 4 lines 32-43);

	a piston (piston 2 and push rod 4) received by the body (1) that moves axially to compress fluid in the high pressure chamber (3)(Kawashima et al, column 4 lines 32-43, column 5 lines 16-28);
	a seal (8) positioned between the piston (guide flange 41 of push rod 4 and piston 2) and the body that prevents fluid passage of fluid (hydraulic oil 7) from the high pressure chamber (3) between the piston and the body (Kawashima et al, column 5 lines 1-6 and 20-28); and
	a check valve (Kawashima et al, column 6 lines 42-43), regulating fluid flow between a low pressure reservoir (10) and a high pressure chamber (3), including a stiffness control aperture (slits 25)(Kawashima et al, column 4 lines 32-43 and column 5 lines 39-64).
Further regarding claim 1, Kawashima et al fails to teach that the stiffness control aperture permits passage of fluid from the high pressure chamber to the low pressure chamber even when a check valve member is biased into or exists in a closed position. 
	Crump et al, however, teaches a stiffness control aperture (aperture 674) that permits the passage of fluid between the high pressure chamber (693) and low pressure chamber (pressure relief retainer 686) even when the check valve member is biased into or exists in a closed position (Crump et al, paragraphs 0121, 0123, 0125-0128 and figure 34B). 
Kawashima et al and Crump et al are considered analogous to the claimed invention as both pertain to tensioner assemblies that use fluid flow and pressure chambers to control tensioner and damping properties. 


Regarding claim 2, Kawashima et al and Crump et al teach the sealed tensioner described in claim 1 above, and Crump et al further teaches a piston (560) with a hollow cylindrical body (597), meaning the piston has an inside and outside diameter (Crump et al, paragraph 0080). 
Kawashima et al and Crump et al are considered analogous to the claimed invention as both pertain to tensioner assemblies that use pistons and springs (gas or mechanical) to control the tensioner and damping properties. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the piston and rod of Kawashima et al to be hollow like the piston of Crump et al as it allows for a more compact design as components can fit within the hollow piston (Crump et al, paragraph 0013 and 0080-0082). 

Regarding claim 5, Kawashima et al and Crump et al teach the sealed tensioner described in claim 1 above, and Crump et al further teaches a check valve with one or more valve disks (444) that can have a valve sealing surface (446) that engages with the valve seat (448) that has apertures of various shapes and sizes to optimize fluid flow, functioning as a reed valve does (Crump et al, paragraph 0058 and 0071).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the check valve of Kawashima et al as modified by Crump et al such that it is similar to the reed-like check valve of Crump et al in order to make the tensioner lighter and quicker to respond (Crump et al, 0059 and 0076).

Regarding claim 6, Kawashima et al and Crump et al teach the sealed tensioner described in claim 1 above, and Crump et al further teaches a check valve with valve disks (244) that can have a valve sealing surface (246) that are cupped in shape (Crump et al, paragraph 0066). Crump et al also teaches the check valve disk having a plurality of apertures to optimize fluid flow (control stiffness)(Crump et al, paragraphs 0058 and 0059).
Kawashima et al and Crump et al are considered analogous to the claimed invention as both pertain to tensioner assemblies that use fluid flow and pressure chambers to control tensioner and damping properties. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the flat plate check valve of Kawashima et al as modified by Crump et al to be a cupped disk check valve as taught by another embodiment of Crump et al in order to optimize fluid flow through the check valve and help guide the valve sealing surface engagement with the valve seat (Crump et al, paragraphs 0058, 0059, and 0071).

Regarding claim 7, Kawashima et al and Crump et al teach the sealed tensioner described in claim 1 above, and Crump et al further teaches that the check valve disk can have a plurality of apertures and vents of varying shapes and sizes. One of these shapes is a groove (vents 833 and aperture 574) that regulates pressure relief and backflow, and therefore stiffness (Crump et al, paragraphs 0082-0084 and figure 16, shown below).

    PNG
    media_image1.png
    848
    624
    media_image1.png
    Greyscale

Kawashima et al and Crump et al are considered analogous to the claimed invention as both pertain to tensioner assemblies that use fluid flow and pressure chambers to control tensioner and damping properties. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the 

Regarding claim 8, Kawashima et al teaches a sealed tensioner (Kawashima et al, column 2 line 57, column 5 lines 1-6 with oil seal 8) comprising: 
	a body (cylinder case 1) including a high pressure chamber (pressure chamber 3)(Kawashima et al, column 4 lines 32-43);
	a low-pressure reservoir (reservoir chamber 10) in fluid communication with the high pressure chamber (3) through a fluid conduit (channel 23)(Kawashima et al, column 4 lines 32-43, column 6 lines 47-51);
	a piston (piston 2 and push rod 4) received by the body (1) that moves axially to compress fluid in the high pressure chamber (3)(Kawashima et al, column 4 lines 32-43, column 5 lines 16-28);
	a seal (8) positioned between the piston (guide flange 41 of push rod 4 and piston 2) and the body that prevents fluid passage of fluid (hydraulic oil 7) from the high pressure chamber (3) between the piston and the body (Kawashima et al, column 5 lines 1-6 and 20-28); and
	a check valve (Kawashima et al, column 6 lines 42-43), regulating fluid flow between a low pressure reservoir (10) and a high pressure chamber (3), including a stiffness control aperture (slits 25)(Kawashima et al, column 4 lines 32-43 and column 5 lines 39-64).

	Crump et al, however, teaches a stiffness control aperture (vent holes 833 and aperture 674) that permits the passage of fluid from the high pressure chamber (693) to the low pressure chamber (relief retainer 686) even when the check valve member is biased into or exists in a closed position (Crump et al, paragraphs 0121, 0123, 0125-0128 and figure 34B). 
Kawashima et al and Crump et al are considered analogous to the claimed invention as both pertain to tensioner assemblies that use fluid flow and pressure chambers to control tensioner and damping properties. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to replace the check valve of Kawashima et al with the check valve of Crump et al that contains the stiffness control apertures (833 and 674) such that there is additional pressure relief in the tensioner (Crump et al, paragraph 0127).

Regarding claim 9, Kawashima et al and Crump et al teach the sealed tensioner described in claim 8 above, and Crump et al further teaches a piston (560) with a hollow cylindrical body (597), meaning the piston has an inside and outside diameter (Crump et al, paragraph 0080). 
Kawashima et al and Crump et al are considered analogous to the claimed invention as both pertain to tensioner assemblies that use pistons and springs (gas or mechanical) to control the tensioner and damping properties. 


Regarding claim 12, Kawashima et al and Crump et al teach the sealed tensioner described in claim 8 above, and Crump et al further teaches a check valve with one or more valve disks (444) that can have a valve sealing surface (446) that engages with the valve seat (448) that has apertures of various shapes and sizes to optimize fluid flow, functioning as a reed valve does (Crump et al, paragraph 0058 and 0071).
Kawashima et al and Crump et al are considered analogous to the claimed invention as both pertain to tensioner assemblies that use fluid flow and pressure chambers to control tensioner and damping properties. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the check valve of Kawashima et al as modified by Crump et al such that it is similar to the reed-like check valve of Crump et al in order to make the tensioner lighter and quicker to respond (Crump et al, 0059 and 0076).

Regarding claim 13, Kawashima et al and Crump et al teach the sealed tensioner described in claim 8 above, and Crump et al further teaches a check valve with valve disks (244) that can have a valve sealing surface (246) that are cupped in shape (Crump et al, paragraph 0066). 
Kawashima et al and Crump et al are considered analogous to the claimed invention as both pertain to tensioner assemblies that use fluid flow and pressure chambers to control tensioner and damping properties. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the flat plate check valve of Kawashima et al as modified by Crump et al to be a cupped disk check valve as taught by another embodiment of Crump et al in order to optimize fluid flow through the check valve and help guide the valve sealing surface engagement with the valve seat (Crump et al, paragraphs 0058, 0059, and 0071).

Regarding claim 14, Kawashima et al and Crump et al teach the sealed tensioner described in claim 8 above, and Crump et al further teaches that the check valve disk can have a plurality of apertures and vents of varying shapes and sizes. One of these shapes is a groove (slots 833 and aperture 574) that regulates pressure relief and backflow, and therefore stiffness (Crump et al, paragraphs 0082-0084 and figure 16, shown below).

    PNG
    media_image2.png
    848
    624
    media_image2.png
    Greyscale

	Kawashima et al and Crump et al are considered analogous to the claimed invention as both pertain to tensioner assemblies that use fluid flow and pressure chambers to control tensioner and damping properties. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the check valve of Kawashima et al as modified by Crump et al with the apertures of another check valve embodiment of Crump et al that contains grooves functioning as stiffness control apertures. 

Regarding claim 15, Kawashima et al teaches a sealed tensioner (Kawashima et al, column 2 line 57, column 5 lines 1-6 with oil seal 8) comprising: 
	a body (cylinder case 1) including a high pressure chamber (pressure chamber 3)(Kawashima et al, column 4 lines 32-43);
	a low-pressure reservoir (reservoir chamber 10) in fluid communication with the high pressure chamber (3) through a fluid conduit (channel 23)(Kawashima et al, column 4 lines 32-43, column 6 lines 47-51);
	a piston (piston 2 and push rod 4) received by the body (1) that moves axially to compress fluid in the high pressure chamber (3)(Kawashima et al, column 4 lines 32-43, column 5 lines 16-28);
	a seal (8) positioned between the piston (guide flange 41 of push rod 4 and piston 2) and the body that prevents fluid passage of fluid (hydraulic oil 7) from the high pressure chamber (3) between the piston and the body (Kawashima et al, column 5 lines 1-6 and 20-28); and
	a check valve (Kawashima et al, column 6 lines 42-43), regulating fluid flow between a low pressure reservoir (10) and a high pressure chamber (3), including a stiffness control aperture (slits 25)(Kawashima et al, column 4 lines 32-43 and column 5 lines 39-64).
Further regarding claim 1, Kawashima et al fails to teach that the stiffness control aperture permits passage of fluid between the high pressure chamber and the low pressure chamber even when a check valve member is biased into or exists in a closed position. 

Kawashima et al and Crump et al are considered analogous to the claimed invention as both pertain to tensioner assemblies that use fluid flow and pressure chambers to control tensioner and damping properties. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to replace the check valve of Kawashima et al with the check valve of Crump et al that contains the stiffness control apertures (833 and 674) such that there is additional pressure relief in the tensioner (Crump et al, paragraph 0127).

Regarding claim 16, Kawashima et al and Crump et al teach the sealed tensioner described in claim 15 above, and Crump et al further teaches a piston (560) with a hollow cylindrical body (597), meaning the piston has an inside and outside diameter (Crump et al, paragraph 0080). 
Kawashima et al and Crump et al are considered analogous to the claimed invention as both pertain to tensioner assemblies that use pistons and springs (gas or mechanical) to control the tensioner and damping properties. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the piston and rod of Kawashima et al to be hollow like the piston of Crump et al as it allows for a 

Regarding claim 18, Kawashima et al and Crump et al teach the sealed tensioner described in claim 15 above, and Crump et al further teaches a check valve with one or more valve disks (444) that can have a valve sealing surface (446) that engages with the valve seat (448) that has apertures of various shapes and sizes to optimize fluid flow, functioning as a reed valve does (Crump et al, paragraph 0058 and 0071).
Kawashima et al and Crump et al are considered analogous to the claimed invention as both pertain to tensioner assemblies that use fluid flow and pressure chambers to control tensioner and damping properties. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the check valve of Kawashima et al as modified by Crump et al such that it is similar to the reed-like check valve of Crump et al in order to make the tensioner lighter and quicker to respond (Crump et al, 0059 and 0076).

Regarding claim 19, Kawashima et al and Crump et al teach the sealed tensioner described in claim 15 above, and Crump et al further teaches a check valve with valve disks (244) that can have a valve sealing surface (246) that are cupped in shape (Crump et al, paragraph 0066). Crump et al also teaches the check valve disk having a plurality of apertures to optimize fluid flow (control stiffness)(Crump et al, paragraphs 0058 and 0059).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the flat plate check valve of Kawashima et al as modified by Crump et al to be a cupped disk check valve as taught by another embodiment of Crump et al in order to optimize fluid flow through the check valve and help guide the valve sealing surface engagement with the valve seat (Crump et al, paragraphs 0058, 0059, and 0071).

Regarding claim 20, Kawashima et al and Crump et al teach the sealed tensioner described in claim 15 above, and Crump et al further teaches that the check valve disk can have a plurality of apertures and vents of varying shapes and sizes. One of these shapes can be a groove (vents 833 and aperture 574) that regulates pressure relief and backflow, and therefore stiffness (Crump et al, paragraphs 0082-0084 and figure 16, shown below).

    PNG
    media_image1.png
    848
    624
    media_image1.png
    Greyscale

	Kawashima et al and Crump et al are considered analogous to the claimed invention as both pertain to tensioner assemblies that use fluid flow and pressure chambers to control tensioner and damping properties. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the check valve of Kawashima et al as modified by Crump et al with the apertures of another check valve embodiment of Crump et al that contains grooves functioning as stiffness control apertures. This is beneficial as the apertures relieve pressure without causing major backflow and can be used to optimize the fluid flow (Crump et al, paragraphs 0058, 0059, and 0084). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kawashima et al (US 4940447) in view of Crump et al (US 2016/0356365 A1) as applied to claim 1 above, and further in view of Kikuya et al (JP 2001116092 A1)	.

Regarding claim 3, Kawashima et al and Crump et al teach the sealed tensioner described in claim 1 above, but fail to teach that the low pressure reservoir includes one or more baffles or closed cell foam. 
	Kikuya et al, however, teaches a cup shaped baffle (1) arranged in a low pressure reservoir (oil chamber 24) (Kikuya et al, paragraphs 0007 and 0018). 
	Kawashima et al, Crump et al, and Kikuya et al are considered analogous to the claimed invention as both pertain to tensioner assemblies that have a reservoir and pressure chamber and use fluid flow to control the tensioner and dampening properties.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the reservoir of Kawashima et al modified by Crump et al to contain the baffle as taught in Kikuya et al in order to filter out air bubbles and improve the functioning of the tensioner (Kikuya et al, paragraphs 0007 and 0018).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kawashima et al (US 4940447) in view of Crump et al (US 2016/0356365 A1) as applied to claim 1 above, and further in view of Schulze (US 5637047).


	Schulze, however, teaches a piston (104) received in a pressure chamber (103), which is smaller in diameter than the hole that receives the pressure relief valve (111) and check valve (150), meaning that the check valve will have a greater diameter than the piston (Schulze, column 4 lines 34-46 and column 5 lines 3-10). 
	Kawashima et al, Crump et al, and Schulze are considered analogous to the claimed invention as they both pertain to tensioner assemblies that utilize hydraulic components and fluid flow to control the tensioner and dampening properties.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to replace the piston of Kawashima et al modified by Crump et al with the hollow piston of Schulze to make the tensioner more compact; additionally, making the piston have a smaller diameter allows the check valve to function as a stop to prevent the piston from withdrawing too far into the casing (Schulze, column 3 lines 18-32 and column 5 lines 3-19).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kawashima et al (US 4940447) in view of Crump et al (US 2016/0356365 A1) as applied to claim 8 above, and further in view of Kikuya et al (JP 2001116092 A1).


	Kikuya et al, however, teaches a cup shaped baffle (1) arranged in a low pressure reservoir (oil chamber 24) (Kikuya et al, paragraphs 0007 and 0018). 
	Kawashima et al, Crump et al, and Kikuya et al are considered analogous to the claimed invention as all three pertain to tensioner assemblies that have a reservoir and pressure chamber and use fluid flow to control the tensioner and dampening properties.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the reservoir of Kawashima et al modified by Crump et al to contain the baffle as taught in Kikuya et al in order to filter out air bubbles and improve the functioning of the tensioner (Kikuya et al, paragraphs 0007 and 0018).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kawashima et al (US 4940447) in view of Crump et al (US 2016/0356365 A1) as applied to claim 8 above, and further in view of Schulze (US 5637047).

Regarding claim 11, Kawashima et al and Crump et al teach the sealed tensioner described in claim 8 above, but fail to teach that a diameter of the piston is less than a diameter of the check valve. Here, a diameter is interpreted to mean any diameter of the piston or check valve assemblies.

	Kawashima et al, Crump et al, and Schulze are considered analogous to the claimed invention as they both pertain to tensioner assemblies that utilize hydraulic components and fluid flow to control the tensioner and dampening properties.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to replace the piston of Kawashima et al modified by Crump et al with the hollow piston of Schulze to make the tensioner more compact; additionally, making the piston have a similar diameter allows the check valve to function as a stop to prevent the piston from withdrawing too far into the casing (Schulze, column 3 lines 18-32 and column 5 lines 3-19).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawashima et al (US 4940447) in view of Crump et al (US 2016/0356365 A1) as applied to claim 15 above, and further in view of Schulze (US 5637047).

Regarding claim 17, Kawashima et al and Crump et al teach the sealed tensioner described in claim 15 above, but fail to teach that a diameter of the piston is different than a diameter of the check valve. Here, a diameter is interpreted to mean any diameter of the piston or check valve assemblies.

	Kawashima et al, Crump et al, and Schulze are considered analogous to the claimed invention as they both pertain to tensioner assemblies that utilize hydraulic components and fluid flow to control the tensioner and dampening properties.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to replace the piston of Kawashima et al modified by Crump et al with the hollow piston of Schulze to make the tensioner more compact; additionally, making the piston have a different diameter allows the check valve to function as a stop to prevent the piston from withdrawing too far into the casing (Schulze, column 3 lines 18-32 and column 5 lines 3-19).

Response to Arguments
No substantial new question of patentability is raised by the request for reexamination and prior art cited therein for the reasons set forth below.
Applicant's arguments filed October 18, 2021 with respect to the rejections of claims 1, 8, and 15 under 35 USC § 103 have been fully considered but they are not persuasive. Regarding Applicant's argument, the only amendments made after the final office action were to claims 1, 8, and 15, changed to specify that the aperture permits flow from the high pressure chamber to the low pressure chamber. Prior art cited in the previous final office action, and cited again above, specifically Crump et al, teach that the pressure relief apertures (574, 674) permit backflow (e.g. .
Applicant's arguments filed October 18, 2021 regarding claims 2-7, 9-14, and 16-20 rejected under 35 USC § 103 have been fully considered but they are not persuasive. Applicant argues that the 35 USC § 103 rejections are moot due to being dependent on claims 1, 8, and 15. No further arguments are made regarding the rejections, so they still stand in view of the rejections made in view of Kawashima et al (US 4940447) in view of Crump et al (US 2016/0356365 A1).
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ROSE KINCAID whose telephone number is (571)272-8014. The examiner can normally be reached 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/E.R.K./Examiner, Art Unit 3651